DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on May 24, 2022 in response to the Non-Final Office Action mailed on Feb 25, 2022, regarding application number 16/691,541. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1, 3-19 and 21-22 is/are currently pending and has/have been examined.
Claim(s) 21-22 has/have been newly added. 


Response to Amendment 
	The Amendment filed on May 24, 2022 has been entered. Applicant’s Remarks filed on May 24, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-9 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Interpretations
Both ‘plate’ and ‘film’ will be interpreted as describing a thin layer of material with no limitation to the thickness unless further specification is present in the claim (see, also, 112(b) rejections). 
The phrase ‘has light transmittance’ will be interpreted to cover any amount of transmitted light. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-19 and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation “the via hole comprises at least one detection chamber” is unclear. How does a single via hole define multiple detection chambers?  What is the structure of the via hole such that it can comprise more than one detection chamber? Further, it is unclear how the via hole comprising a detection chamber penetrates the substrate while also defining more than one detection chamber. That is, how does a single hole define multiple holes? Clarification is required. As best understood, the device should have multiple via holes defining distinct detection chambers and will be treated as such during prosecution. 

	Regarding Claim 1, the recitation “the detection chamber configured to perform biochemical detection” is unclear. How is the detection chamber (i.e. a hole) configured to perform biochemical detection? What structure is capable of performing this biochemical detection? It appears that there is a missing element within the detection chamber that allows for this capability. Correction is required to introduce said information. 

	Regarding Claim 1, the recitation “the at least one detection chamber has light transmittance” is unclear. Light transmittance, as known in the art, is a property of a material that defines how much light passes through said material. As the detection chamber is effectively a via hole that penetrates the substrate (i.e. a through hole), it is unclear what exists within the detection chamber (hole) that would affect the light transmittance. Further, the recitation of “the detection chamber has light transmittance” seems to imply that the detection chamber is made of a particular material. Is the detection chamber filled with a material that allows for light transmittance? Clarification is required. The examiner also notes that ‘has light transmittance’ could be rewritten to improve the claim as ‘light transmittance’ is a property describing a range of effects, from minimal light transmittance to very high light transmittance, and the examiner believes some interpretations of ‘has light transmittance’ could be in disagreement with the requirements/function of the claimed invention (for example: could the invention properly function if the light transmittance is 1% of the total light?). As best understood, the recitation intended to describe that light could pass through the detection chamber in any capacity (i.e. the chamber penetrates the substrate and the upper and lower coverings in the location of the chamber allow light to pass through) and will be treated as such during prosecution.

	Regarding Claim 1, the terms ‘film’ and ‘plate’ are unclear. Specifically, as they relate to ‘plate is a film’ in the final line of the claim. The instant specification states, in [0052], “a plate (generally having a thickness of more than 0.5 mm) or a film material (generally having a thickness of less than 0.5 mm)”. The examiner notes that this does not constitute a definition of the terms but does muddle the interpretation of the claim language. The examiner notes that there is no explicit definition as to how the identified terms are to be interpreted, and, furthermore, the terms ‘plate’ and ‘film’ do not appear to be following their common definitions.  Therefore, the examiner will interpret both terms to describe a thin layer of material with no limitation to the thickness unless further specifications to the terms are present in the claim. 

	Claim(s) 3-9 and 21-22 are rejected by virtue of dependency on Claim 1. 

Regarding Claim 10, the recitation “the via hole comprises at least one detection chamber” is unclear. How does a single via hole define multiple detection chambers?  What is the structure of the via hole such that it can comprise more than one detection chamber? Further, it is unclear how the via hole comprising a detection chamber penetrates the substrate while also defining more than one detection chamber. That is, how does a single hole define multiple holes? Clarification is required. As best understood, the device should have multiple via holes defining distinct detection chambers and will be treated as such during prosecution.

	Regarding Claim 10, the recitation “the detection chamber configured to perform biochemical detection” is unclear. How is the detection chamber (i.e. a hole) configured to perform biochemical detection? What structure is capable of performing this biochemical detection? It appears that there is a missing element within the detection chamber that allows for this capability. Correction is required to introduce said information. 

Regarding Claim 10, the recitation “the at least one detection chamber has light transmittance” is unclear. Light transmittance, as known in the art, is a property of a material that defines how much light passes through said material. As the detection chamber is effectively a via hole that penetrates the substrate (i.e. a through hole), it is unclear what exists within the detection chamber (hole) that would affect the light transmittance. Further, the recitation of “the detection chamber has light transmittance” seems to imply that the detection chamber is made of a particular material. Is the detection chamber filled with a material that allows for light transmittance? Clarification is required. The examiner also notes that ‘has light transmittance’ could be rewritten to improve the claim as ‘light transmittance’ is a property describing a range of effects, from minimal light transmittance to very high light transmittance, and the examiner believes some interpretations of ‘has light transmittance’ could be in disagreement with the requirements/function of the claimed invention (for example: could the invention properly function if the light transmittance is 1% of the total light?). As best understood, the recitation intended to describe that light could pass through the detection chamber in any capacity (i.e. the chamber penetrates the substrate and the upper and lower coverings in the location of the chamber allow light to pass through) and will be treated as such during prosecution.

Regarding Claim 10, the terms ‘film’ and ‘plate’ are unclear. Specifically, as they relate to ‘plate is a film’ in the final line of the claim. The instant specification states, in [0052], “a plate (generally having a thickness of more than 0.5 mm) or a film material (generally having a thickness of less than 0.5 mm)”. The examiner notes that this does not constitute a definition of the terms but does muddle the interpretation of the claim language. The examiner notes that there is no explicit definition as to how the identified terms are to be interpreted, and, furthermore, the terms ‘plate’ and ‘film’ do not appear to be following their common definitions.  Therefore, the examiner will interpret both terms to describe a thin layer of material with no limitation to the thickness unless further specifications to the terms are present in the claim.

	Claim(s) 11-19 are rejected by virtue of dependency on Claim 10. 

Regarding Claim 21, the claim as a whole is unclear. “Wherein the at least one detection comprises” is unclear. What did Applicant intend to describe? As best understood, the prior recitation should read ‘detection chamber’. However, it is unclear how the detection chamber could comprise a plurality of detection chambers (similarly to Claim 1). Clarification is required. As best understood, the device should have multiple via holes defining distinct detection chambers and will be treated as such during prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7, 10, 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Xu et al (A microfluidic platform for real-time and in situ monitoring of virus infection process, Biomicrofluidics, 2012, Vol 6, pp. 034122-1 to 034122-9, already of record). 

Regarding Claim 1, Peters teaches a chip for sample detection, comprising: 
a substrate (see Peters: “platform 2”, [0028]; Fig 2); 
an upper covering plate disposed above the substrate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and a lower covering plate disposed under the substrate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
wherein a gap between an upper end face of the substrate and the upper covering plate is sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
a gap between a lower end face of the substrate and the lower covering plate is sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and the substrate is provided with a via hole and the via hole comprises at least one detection chamber configured to perform biochemical detection, the substrate is further provided with a micro channel and a reaction chamber, the at least one detection chamber penetrates the substrate and the micro channel and the reaction chamber do not penetrate the substrate (see Peters: “chambers 6, 7, 8 and 11 and the removal device 12 are arranged and/or joined together, particularly via corresponding channels 13 to 16”, [0031]; Fig 2; annotated Fig 2 below; “the device 1 or platform 2 is in the form of a round disc, e.g. like a compact disc (CD) or the like. However, the device 1 or platform 2 may also be made up of a number of preferably segment-shaped modules M or--as in the example shown--as an individual, preferably segment-shaped module M. The module M or modules M”, [0024]; the examiner notes that Peters suggests multiple copies of the same general device in a single platform and, as such, describes multiple penetrating chambers, non-penetrating chamber and channels; the examiner notes that the language of ‘configured to perform biochemical detection’ is an example of functional language and that the chamber of Peters could be ‘configured to perform biochemical detection’ as the functional language does not provide further structure to the detection chamber);
the upper covering plate and/or the lower covering plate is a film, and the thickness of the film is less than or equal to 0.5 millimeters (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; “present invention is particularly concerned with microfluidic processes, systems and apparatus the structures of which range in size from about 1 to 5000 μm”, [0002]; Fig 2; the examiner notes that the range for the structures of Peters is 0.001 mm to 5 mm, which fully encompasses the claimed range)

    PNG
    media_image1.png
    371
    458
    media_image1.png
    Greyscale


Peters teaches structure and arrangement of the components within the device (see above). Peters teaches the upper and lower covering plate being films (see above). Peters describes the penetrating chamber as comprising a separating means, which can be a physical filter or a surface coating, among others (see Peters: [0039]). The examiner notes that using a surface coating as opposed to a physical filter would increase the light transmittance of the penetrating chamber (i.e. using a surface coating would result in the penetrating chamber not being blocked by a physical obstruction like a membrane or filter). 
Peters does not explicitly teach ‘both the upper covering plate and the lower covering plate being made of a transparent material’ nor ‘the at least one detection chamber has light transmittance’, as per the 112(b) interpretation. 
However, Xu teaches the analogous art microfluidic systems and methods, the microfluidics device comprising multiple layers and features that penetrate the substrate and features that do not penetrate the substrate (see Xu: Abstract; Fig 1 (d)). Xu teaches that a device can be made using of a combination of glass and thin pieces of PDMS (i.e. films), which result in a transparent device, to allow for optical evaluation of the system (i.e. allows for light transmittance) (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the materials of the device of Peters to be constructed using a combination of glass and thin pieces of PDMS (i.e. films), as taught by Xu, because Xu teaches that the use of transparent materials permits optical evaluation of the system (i.e. allows for light transmittance) (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1).

Regarding Claim 3, modified Peters teaches all the limitations as applied to Claim 1 and further teaches wherein the gap between the upper end face of the substrate and the upper covering plate is directly sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 7, modified Peters teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the upper covering plate and/or the lower covering plate are made of one of glass and quartz’ (see modification of Claim 1; glass bottom layer of Xu).

Regarding Claim 10, Peters teaches a packaging method of a chip for sample detection, comprising: 
sealing a gap between an upper end face of a substrate and an upper covering plate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and the substrate is provided with a via hole and the via hole comprises at least one detection chamber configured to perform biochemical detection, the substrate is further provided with a micro channel and a reaction chamber, the at least one detection chamber penetrates the substrate and the micro channel and the reaction chamber do not penetrate the substrate (see Peters: “chambers 6, 7, 8 and 11 and the removal device 12 are arranged and/or joined together, particularly via corresponding channels 13 to 16”, [0031]; Fig 2; annotated Fig 2 below; “the device 1 or platform 2 is in the form of a round disc, e.g. like a compact disc (CD) or the like. However, the device 1 or platform 2 may also be made up of a number of preferably segment-shaped modules M or--as in the example shown--as an individual, preferably segment-shaped module M. The module M or modules M”, [0024]; the examiner notes that Peters suggests multiple copies of the same general device in a single platform and, as such, describes multiple penetrating chambers, non-penetrating chamber and channels; the examiner notes that the language of ‘configured to perform biochemical detection’ is an example of functional language and that the chamber of Peters could be ‘configured to perform biochemical detection’ as the functional language does not provide further structure to the detection chamber);
the upper covering plate and/or the lower covering plate is a film, and the thickness of the film is less than or equal to 0.5 millimeters (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; “present invention is particularly concerned with microfluidic processes, systems and apparatus the structures of which range in size from about 1 to 5000 μm”, [0002]; Fig 2; the examiner notes that the range for the structures of Peters is 0.001 mm to 5 mm, which fully encompasses the claimed range)

    PNG
    media_image1.png
    371
    458
    media_image1.png
    Greyscale


Peters teaches structure and arrangement of the components within the device (see above). Peters teaches the upper and lower covering plate being films (see above). Peters describes the penetrating chamber as comprising a separating means, which can be a physical filter or a surface coating, among others (see Peters: [0039]). The examiner notes that using a surface coating as opposed to a physical filter would increase the light transmittance of the penetrating chamber (i.e. using a surface coating would result in the penetrating chamber not being blocked by a physical obstruction like a membrane or filter). 
Peters does not explicitly teach ‘both the upper covering plate and the lower covering plate being made of a transparent material’ nor ‘the at least one detection chamber has light transmittance’, as per the 112(b) interpretation. 
However, Xu teaches the analogous art microfluidic systems and methods, the microfluidics device comprising multiple layers and features that penetrate the substrate and features that do not penetrate the substrate (see Xu: Abstract; Fig 1 (d)). Xu teaches that a device can be made using of a combination of glass and thin pieces of PDMS (i.e. films), which result in a transparent device, to allow for optical evaluation of the system (i.e. allows for light transmittance) (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the materials of the device of Peters to be constructed using a combination of glass and thin pieces of PDMS (i.e. films),  as taught by Xu, because Xu teaches that the use of transparent materials permits optical evaluation of the system (i.e. allows for light transmittance) (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1).

Regarding Claim 15, modified Peters teaches all the limitations as applied to Claim 10 and further teaches wherein the sealing a gap between an upper end face of a substrate and an upper covering plate comprises: sealing the gap between the upper end face of the substrate and the upper covering plate directly (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 16, modified Peters teaches all the limitations as applied to Claim 10 and further teaches wherein the sealing a gap between an upper end face of a substrate and an upper covering plate comprises: sealing the gap between the upper end face of the substrate and the upper covering plate directly (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 17, modified Peters teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the upper covering plate and/or the lower covering plate are made of one of glass and quartz’ (see modification of Claim 1; glass bottom layer of Xu).

Regarding Claim 21, modified Peters teaches all the limitations as applied to Claim 1 and further teaches, as per the 112(b) interpretation, ‘wherein the at least one detection comprises a plurality of detection chambers, and all of the detection chambers in the chip penetrate the substrate’ (see modification of Claim 1; multiple copies of module M of Peters, all having penetrating chambers, non penetrating chambers and channel).


Claim(s) 4-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Xu et al (A microfluidic platform for real-time and in situ monitoring of virus infection process, Biomicrofluidics, 2012, Vol 6, pp. 034122-1 to 034122-9, already of record) and in further view of Handique et al (US 2009/0047713, already of record). 

Regarding Claim 4, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach ‘wherein the gap between the upper end face of the substrate and the upper covering plate is sealed by a medium’.
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]). As such, Handique teaches that these are alternatives used for joining layers in a layered microfluidic device.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 5, modified Peters teaches all the limitations as applied to Claim 4 and further teaches wherein the medium is composed of an adhesive layer (see modification of Claim 4). 

Regarding Claim 6, modified Peters teaches all the limitations as applied to Claim 5 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 4; the examiner notes that to join 2 layers together the pressure sensitive adhesive layer described must be double-sided).

Regarding Claim 11, modified Peters teaches all the limitations as applied to Claim 10. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach ‘wherein the gap between the upper end face of the substrate and the upper covering plate is sealed by a medium’.
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]). As such, Handique teaches that these are alternatives used for joining layers in a layered microfluidic device.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 12, modified Peters teaches all the limitations as applied to Claim 11 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 4; the examiner notes that to join 2 layers together the pressure sensitive adhesive layer described must be double-sided).

Regarding Claim 13, modified Peters teaches all the limitations as applied to Claim 10. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach “wherein the sealing a gap between a lower end face of the substrate and a lower covering plate comprises: binding an adhesive layer and the lower covering plate; and sealing the gap between the lower covering plate which is bound to the adhesive layer and the lower end face of the substrate”. 
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]). As such, Handique teaches that these are alternatives used for joining layers in a layered microfluidic device where, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have made the lower sealing plate use an adhesive as used for the upper plate, a pressure sensitive adhesive, as Handique teaches that the adhesive allows for sealing of the upper layer and thus one of skill of the art would have expected it to function for sealing the layer.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 14, modified Peters teaches all the limitations as applied to Claim 13 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 13). 


Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Xu et al (A microfluidic platform for real-time and in situ monitoring of virus infection process, Biomicrofluidics, 2012, Vol 6, pp. 034122-1 to 034122-9, already of record) and in further view of Roy et al (Thermoplastic elastomers for microfluidics: Towards a high-throughput fabrication method of multilayered microfluidic devices, Lab on a Chip, 2011, Vol 11, pp. 3193-3196, already of record).

Regarding Claim 8, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches the upper covering plate being a thin piece of PDMS (i.e. a film) (see modification of Claim 1).
Modified Peters does not teach “wherein the upper covering plate and/or the lower covering plate are made of a thermoplastic polymer”. 
However, Roy teaches the analogous art of the use of thermoplastics for microfluidics (see Roy: Abstract). Roy teaches that microfluidic devices are commonly made of glass, silicon or polymeric substances, with PDMS being a useful option for prototype development (see Roy: Page 3193, left column, first paragraph). Roy further teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the plates of modified Peters to be a thermoplastic elastomer, such as polycarbonate, as suggested by Roy, because Roy teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’).

Regarding Claim 9, modified Peters teaches all the limitations as applied to Claim 8 and further teaches wherein the thermoplastic polymer comprises one or more of polydimethyl methacrylate, polycarbonate, polystyrene, polyamide, and polyethylene terephthalate (see modification of Claim 8). 

Regarding Claim 18, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches the upper covering plate being a thin piece of PDMS (i.e. a film) (see modification of Claim 1).
Modified Peters does not teach “wherein the upper covering plate and/or the lower covering plate are made of a thermoplastic polymer”. 
However, Roy teaches the analogous art of the use of thermoplastics for microfluidics (see Roy: Abstract). Roy teaches that microfluidic devices are commonly made of glass, silicon or polymeric substances, with PDMS being a useful option for prototype development (see Roy: Page 3193, left column, first paragraph). Roy further teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the plates of modified Peters to be a thermoplastic elastomer, such as polycarbonate, as suggested by Roy, because Roy teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’).

Regarding Claim 19, modified Peters teaches all the limitations as applied to Claim 18 and further teaches wherein the thermoplastic polymer comprises one or more of polydimethyl methacrylate, polycarbonate, polystyrene, polyamide, and polyethylene terephthalate (see modification of Claim 18). 


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Xu et al (A microfluidic platform for real-time and in situ monitoring of virus infection process, Biomicrofluidics, 2012, Vol 6, pp. 034122-1 to 034122-9, already of record) and in further view of Kullinsky et al (US 2016/0167045).  

	Regarding Claim 22, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches a circular CD-like substrate formed out of plastic (see Claim 1). 
	Modified Peters does not teach ‘wherein the substrate is made of one of metal and alloy’.
	However, Kullinsky teaches the analogous art of a CD-like microfluidic device comprised of multiple layers that define the microfluidic features of the device (see Kullinsky: Abstract; [0047]). Kullinsky teaches that the layers can comprise the microfluidic features of the device and that the layers can be made of any suitable materials such as polymers, PDMS and metals, among others, where the choice of material is dependent on the application at hand (see Kullinsky: [0032]; [0047]). Thus, Kullinsky teaches that metal is a known alternative for the construction of substrates and layers for CD-like microfluidic devices. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the substrate of modified Peters to be a metal as suggested by Kullinsky teaches that metal is a viable alternative for forming substrates in CD-like microfluidic device and that the choice of material is based on the application at hand (see Kullinsky: [0032]; [0047]).


Response to Arguments
Applicant's Arguments, filed on May 24, 2022, towards the previous prior art rejections on Page(s) 6-9 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 7 of their Remarks, that the combination does not result in the detection chamber ‘having light transmittance’ because there exists a filter in the penetrating chamber of the prior art. Applicant points specifically to Fig 2 of Peters. 
The examiner respectfully disagrees. 
Regarding the light transmittance, the examiner notes that the claim solely describes that the detection chamber should have light transmittance. It does not specify any level of light transmittance nor does it describe that the detection chamber must be empty (the examiner notes that the ‘comprising’ language does not preclude the presence of additional structures). That said, the examiner has addressed that the penetrating chamber of Peters need not have a physical structure, like a membrane or filter, within it to perform its function and that it can, instead, have a surface coating where a surface coating would not prevent transmittance of light through the penetrating chamber (see Peters: [0039]; see, also, Claim 1 rejection above). Further, Xu teaches that a device can be made using of a combination of glass and thin pieces of PDMS (i.e. films), which result in a transparent device, to allow for optical evaluation of the system (i.e. allows for light transmittance) (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1). Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the materials of the device of Peters to be constructed using a combination of glass and thin pieces of PDMS (i.e. films),  as taught by Xu, because Xu teaches that the use of transparent materials permits optical evaluation of the system (i.e. allows for light transmittance) (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1).

Applicant argues, on Page(s) 8 of their Remarks, that there is no motivation to combine the references to arrive at the claimed invention. Applicant goes on to describe that Peters states no requirement for transparent layers. 
The examiner respectfully disagrees. 
Regarding the combination, the examiner has set forth motivation statements for the combinations set forth. Further, motivation to combine can come from described advantages and additional rationales as described in MPEP 2144. For example, as described in MPEP 2144 (II), the expectation of some advantage is the strongest rationale for combining a reference. In the instant case, the structure of Peters has been combined with Xu’s transparent layers. As stated above, it would have been obvious to one skilled in the art before the filing date of the invention to modify the materials of the device of Peters to be constructed using a combination of glass and thin pieces of PDMS (i.e. films), as taught by Xu, because Xu teaches that the use of transparent materials permits optical evaluation of the system (i.e. allows for light transmittance) (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1). As there is a stated and expected advantage to the combination (the transparent materials allowing optical evaluation of the system), it is deemed that the combination is proper. 

Applicant argues, on Page(s) 8 of their Remarks, that the Xu reference contains additional structures not present in the claim and that, therefore, the Xu reference cannot be used in a combination.
The examiner respectfully disagrees. 
Regarding the combination, the examiner notes that the claim language describes ‘a chip for sample detection, comprising’. As outlined in MPEP 2111.03, the transitional phrase ‘comprising’ is inclusive or open-ended and does not exclude additional unrecited elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798